Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive.  A Final Rejection is being issued in this paper.

Response to Arguments
Regarding independent Claim 1, with respect to Silvanto et al. (US 10,578,559 B2), the applicant’s comment with regarding the lack of suggestion in Silvanto et al. for failing to teach indication members are radiation cured is not persuasive because Silvanto et al. is used to show that it is already known in the art to that the layer 1134 which may be carried away (column 20, line 58) may be a PET film (column 19, lines 54) and the dispersible PET film is commonly known to pertain polyethylene glycol of which the polymer is radiation cured. Thus Silvanto et al.’s indication member meets the limitation as claimed.

Regarding dependent Claim 6, with respect to Silvanto et al., the applicant’s comment with regarding the lack of suggestion in Silvanto et al. for failing to teach radiation cured water-dispersible Silvanto et al. is used to show that it is already known in the art to that the layer 1134 which may be carried away (column 20, line 58) may be a PET film (column 19, lines 54) and the dispersible PET film is commonly known to pertain polyethylene glycol of which the polymer is radiation cured. Thus Silvanto et al.’s indication member meets the limitation as claimed.

Regarding dependent Claim 12, with respect to Silvanto et al., the applicant’s comment with regarding the lack of suggestion in Silvanto et al. for failing to teach curing the radiation-curable composition to form a radiation cured, water-dispersible layer is not persuasive because Silvanto et al. is used to show that it is already known in the art to that the layer 1134 which may be carried away (column 20, line 58) may be a PET film (column 19, lines 54) and the dispersible PET film is commonly known to pertain polyethylene glycol of which the polymer is radiation cured. Thus Silvanto et al.’s indication member meets the method limitation as claimed.

Regarding independent Claim 20, with respect to Silvanto et al. (US 10,578,559 B2), the applicant’s comment with regarding the lack of suggestion in Silvanto et al. for failing to teach radiation cured water-dispersible layer is not persuasive because Silvanto et al. is used to show that it is already known in the art to that the layer 1134 which may be carried away (column 20, line 58) may be a PET film (column 19, lines 54) and the dispersible PET film is commonly known to pertain polyethylene glycol of which the polymer is radiation cured. Thus Silvanto et al.’s indication member meets the limitation as claimed.

Regarding independent Claim 21, with respect to Silvanto et al. (US 10,578,559 B2), the applicant’s comment with regarding the lack of suggestion in Silvanto et al. for failing to teach UV curing a UV-curable composition is not persuasive because Silvanto et al. is used to show that it is already Silvanto et al.’s indication member meets the limitation as claimed.

Claim Objections
Regarding Claim 21, the Claim Objection filed on 09 December 2020 is overcome by the amendment filed on 09 March 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silvano et al. (US 10,578,559 B2).
With respect to independent claim 1, Silvano et al. discloses/disclose an electronic device (150 in Fig. 2), comprising: a casing (152 in Fig. 2); electronic components within the casing (182 in Fig. 2); and a water damage indicator within the casing (170 in Fig. 2), the water damage indicator comprising a radiation cured, water-dispersible layer, such that when water enters the casing, the water dispersible 

With respect to claim 2, Silvano et al. teach(es) the device of claim 1.  Silvano et al. further discloses/disclose: wherein the water-dispersible layer is in contact with at least one of the casing and the electronic components (Fig. 2).

With respect to claim 3, Silvano et al. teach(es) the device of claim 2.  Silvano et al. further discloses/disclose: wherein the water-dispersible layer has a different color from the at least one of the casing and the electronic components (column 5, lines 65-67).

With respect to claim 4, Silvano et al. teach(es) the device of claim 1.  Silvano et al. further discloses/disclose: wherein the indicator consists solely of the water-dispersible layer or a plurality of the water-dispersible layers (Fig. 18).

With respect to claim 5, Silvano et al. teach(es) the device of claim 1.  Silvano et al. further discloses/disclose: wherein the water-dispersible layer includes a radiation cured, water-dispersible polymer and a colorant (column 6, lines 10-14).

With respect to claim 6, Silvano et al. teach(es) the device of claim 5.  Silvano et al. further discloses/disclose: wherein the radiation cured water-dispersible polymer is selected from the group consisting of polyacrylamide, polyvinyl alcohol, polyacrylic acid, polymethacrylate, polyethylene glycols, poly(N-isopropylacrylamide), polyvinylpyrrolidone, polyethyleneimines, quaternary ammonium compounds, nonionic polyurethanes, and mixtures and copolymers thereof (column 6, lines 10-14).
With respect to claim 7, Silvano et al. teach(es) the device of claim 1.  Silvano et al. further discloses/disclose: wherein the indicator further includes a water insoluble polymer (column 9, lines 25-41).

With respect to claim 8, Silvano et al. teach(es) the device of claim 7.  Silvano et al. further discloses/disclose: wherein the water insoluble polymer restricts flow of the water to at least a region of the water-dispersible layer (column 9, lines 25-41).

With respect to claim 9, Silvano et al. teach(es) the device of claim 7.  Silvano et al. further discloses/disclose: wherein the water insoluble polymer defines a pattern which partitions the water-dispersible layer into cells that are interconnected by channels (column 9, lines 25-41).

With respect to claim 10, Silvano et al. teach(es) the device of claim 7.  Silvano et al. further discloses/disclose: wherein the water-insoluble polymer is in the form of particles that are dispersed in a water-dispersible polymer (column 9, lines 25-41).

With respect to claim 11, Silvano et al. teach(es) the device of claim 7.  Silvano et al. further discloses/disclose: wherein the electronic device is selected from the group consisting of mobile phones, portable music players, laptops, tablets, cameras, and combinations thereof (Fig. 2).

With respect to claim 12, Silvano et al. teach(es) the device of claim 1.  Silvano et al. further discloses/disclose: a method of forming the device providing a substrate (402 in Fig. 18); coating the substrate with a radiation-curable composition (432 & 434 in Fig. 18); curing the radiation-curable composition to form a radiation cured, water-dispersible layer on the substrate (Fig. 18); and forming an 

With respect to claim 13, Silvano et al. teach(es) the method of forming the device of claim 12.  Silvano et al. further discloses/disclose: a method wherein the coating of the substrate is performed by inkjet printing (column 14, lines 13-16).

With respect to claim 14, Silvano et al. teach(es) the method of forming the device of claim 12.  Silvano et al. further discloses/disclose: a method further comprising forming a pattern or layer of a water-insoluble polymer, which is configured to restrict flow of water to at least a region of the water-dispersible layer (column 9, lines 25-41).

With respect to claim 15, Silvano et al. teach(es) the method of forming the device of claim 12.  Silvano et al. further discloses/disclose: a method wherein the curing the radiation-curable composition includes UV curing (column 21, lines 57 through column 22, line 3).

With respect to claim 16, Silvano et al. teach(es) a method of predicting ingress of water to an electronic device comprising providing the electronic device of claim 1.  Silvano et al. further discloses/disclose: detecting whether a color change has occurred due to water dispersion of at least a part of the radiation cured, water-dispersible layer; and when the occurrence of the color change is detected, predicting ingress of water (column 5, lines 65-67).

With respect to claim 17, Silvano et al. teach(es) the method of predicting ingress of water to an electronic device comprising providing the electronic device of claim 16.  Silvano et al. further discloses/disclose: wherein the radiation cured, water-dispersible layer has a color which is different from a color of the casing and the color change is caused by the casing being revealed by the water dispersion of the at least a part of the water-dispersible layer (column 5, lines 65-67).

With respect to claim 18, Silvano et al. teach(es) the method of predicting ingress of water to an electronic device comprising providing the electronic device of claim 16.  Silvano et al. further discloses/disclose: wherein when ingress of water is predicted, notifying a user of the device that a warranty on the device not valid (column 7, lines 47-61).

With respect to claim 19, Silvano et al. teach(es) the method of predicting ingress of water to an electronic device comprising providing the electronic device of claim 16.  Silvano et al. further discloses/disclose: wherein the detection of whether a color change has occurred includes detecting a level to which the color change has occurred (column 5, lines 65-67).

With respect to independent claim 20, Silvano et al. discloses/disclose a device (150 in Fig. 2) comprising: a casing (152 in Fig. 2); and components within the casing that are susceptible to water damage (182 in Fig. 2); a water damage indicator mounted within the casing (170 in Fig. 2), the water damage indicator comprising a radiation cured, water-dispersible layer in direct contact with at least a part of the casing, the water-dispersible layer including a polymer and a colorant, such that when water enters the casing, the water dispersible layer is at least partially removed to reveal the casing, 

With respect to independent claim 21, Silvano et al. discloses/disclose a method for detecting water damage in an electronic device (150 in Fig. 2 and column 7, lines 47-61) comprising: receiving an electronic device which may have suffered water damage through ingress of water (column 7, lines 47-61); examining a water damage indicator which includes a water-dispersible polymer layer which has been directly applied onto an interior surface of the electronic device by UV curing a UV-curable composition (column 7, lines 47-61 and column 19, lines 53-54), the polymer layer including a water-dispersible polymer and having a different color to the interior surface; and predicting an extent of water damage based on a level of the polymer layer removed (column 5, lines 65-67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to PET Films: US 2009/0301382 A1 (Patel); US 2014/0342152 A1 (Amano et al.); US 2017/0252471 A1 (Patel); US 10040957 B2 (Brust et al.); US 6893731 B2 (Kausch). 
	The Patel references relate to PET films utilized as indicator layers which are radiation cured.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
21 April 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861